J-S33041-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                 Appellee              :
                                       :
         v.                            :
                                       :
STEVEN JUNIOR MABLE, JR.,              :
                                       :
                 Appellant             :    No. 1819 MDA 2016

                 Appeal from the PCRA Order October 6, 2016
                 in the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0004335-1994

BEFORE: BENDER, P.J.E., OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                      FILED JULY 07, 2017

     Steven Junior Mable, Jr. (Appellant) appeals from the order entered on

October 6, 2016, which denied four separate filings that the court treated as

one petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S. §§ 9541-9546. We affirm.

     On October 27, 1994, Appellant shot the victim in the face and he died

shortly thereafter. A jury found Appellant guilty of first-degree murder, and

Appellant was sentenced to life imprisonment.       Appellant’s judgment of

sentence was affirmed by this Court on August 6, 1996, and his petition for

allowance of appeal was denied by our Supreme Court on April 8, 1997.

Commonwealth v. Mable, 685 A.2d 1085 (Pa. Super. 1996) (unpublished




* Retired Senior Judge assigned to the Superior Court.
J-S33041-17


memorandum), appeal denied, 692 A.2d 564 (Pa. 1997).              Thereafter,

Appellant filed numerous PCRA petitions and was denied relief each time. 1

      During 2015, Appellant filed a series of documents with the court,

which included the following: a “Motion to Vacate for Lack of Subject Matter

Jurisdiction” (‘Subject Matter Motion’), a Petition for Writ of Habeas Corpus

ad Subjiciendum (‘Habeas Petition’), a supplement to the Habeas petition

(‘Habeas Supplement’), and a ‘Motion to Vacate a Void Judgment’ (‘Void

Judgment Motion’).” PCRA Court Opinion, 12/12/2016, at 2. The PCRA court

treated these filings as a single PCRA petition, and on September 15, 2016,

issued a notice of intent to deny the petition without a hearing pursuant to

Pa.R.A.P. 907 as being untimely filed. Appellant responded to the notice by

reiterating his position that the filings are not PCRA petitions and therefore

are not subject to timeliness requirements of the PCRA.       On October 6,

2016, the PCRA court entered an order denying relief.

      On November 4, 2016, Appellant filed a notice of appeal from that

order. Both Appellant and the PCRA court complied with Pa.R.A.P. 1925.




1
 Commonwealth v. Mable, 742 A.2d 1147 (Pa. Super. 1999) (unpublished
memorandum), appeal denied, 760 A.2d 852 (Pa. 2000); Commonwealth
v. Mable, 852 A.2d 1250 (Pa. Super. 2004) (unpublished memorandum);
Commonwealth v. Mable, 895 A.2d 648 (Pa. Super. 2005) (unpublished
memorandum), appeal denied, 903 A.2d 1233 (Pa. 2006); Commonwealth
v. Mable, 22 A.3d 1080 (Pa. Super. 2010) (unpublished memorandum);
Commonwealth v. Mable, 60 A.3d 557 (Pa. Super. 2012);
Commonwealth v. Mable, 91 A.3d 1288 (Pa. Super. 2013) (unpublished
memorandum).


                                    -2-
J-S33041-17


      On appeal, Appellant presents two questions regarding the merits of

his filings. Appellant’s Brief at iv. However, we first consider whether we

have jurisdiction to address his substantive claims.

      “[T]he PCRA is intended to be the sole means of achieving post-

conviction relief.” Commonwealth v. Taylor, 65 A.3d 462, 465 (Pa. Super.

2013). “Unless the PCRA could not provide for a potential remedy, the PCRA

statute subsumes the writ of habeas corpus.”        Id. at 465-66.    Although

presented inartfully, it appears Appellant is challenging either the legality of

his sentence or the process by which he was convicted.2          Because such

claims are cognizable under the PCRA, habeas corpus is not a viable vehicle

for pursuing them. See Commonwealth v. Beck, 848 A.2d 987, 989 (Pa.

Super. 2004). Accordingly, we agree with the PCRA court that the PCRA was

the proper vehicle to examine these filings.

      Under the PCRA, the timeliness of a post-conviction petition is

jurisdictional.   See, e.g., Commonwealth v. Lewis, 63 A.3d 1274, 1280-

81 (Pa. Super. 2013). “[I]f a PCRA petition is untimely, neither this Court

nor the [PCRA] court has jurisdiction over the petition. Without jurisdiction,




2
   For example, Appellant asks this Court to consider the following:
“[w]hether murder is a separate non-cognate offense to the over-all
unenforceable offense ‘criminal homicide’ held over at preliminary hearing;
and does a mandatory and/or any penalty ascribed in accordance with the
specific charge ‘criminal homicide’ legislatively allow death by any namesake
upon its unenforceable violation or conviction and violates due process.”
Appellant’s Brief at iv.


                                     -3-
J-S33041-17


we simply do not have the legal authority to address the substantive

claims.” Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006).

      Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

of sentence is final unless the petition alleges, and the petitioner proves,

that an exception to the time for filing the petition is met, and that the claim

was raised within 60 days of the date on which it became available. 42

Pa.C.S. § 9545(b) and (c).     There are no timeliness exceptions other than

those provided in the PCRA itself. Commonwealth v. Robinson, 837 A.2d
1157, 1161 (Pa. 2003) (“[T]he PCRA confers no authority upon this Court to

fashion ad hoc equitable exceptions to the PCRA time-bar in addition to

those exceptions expressly delineated in the Act.”).

      It is clear that Appellant’s filings are facially untimely because his

judgment of sentence became final in 1997. Because Appellant has neither

pled nor proven a timeliness exception, we hold that the PCRA court

dismissed properly Appellant’s petition for lack of jurisdiction.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/7/2017




                                      -4-